Citation Nr: 0804223	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the 30 percent rating for residuals of a cervical 
fracture was properly reduced to a 20 percent evaluation 
effective June 1, 2005.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a cervical fracture.

3.  Entitlement to service connection for dental implants.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1967 until July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The March 2005 rating on appeal did not expressly adjudicate 
the issue of entitlement to a rating in excess of 20 percent 
for residuals of a cervical fracture; however, given that 
such issue was later included in the September 2005 statement 
of the case, the October 2005 appeal, the January 2006 VAF 
646, and the July 2007 informal brief presentation, it is 
found to have been implicitly considered as a component of 
the reduction claim.  

The Board will address each issue separately, as the rating 
reduction and schedular evaluation analyses involve different 
considerations. 

The issue of entitlement to service connection for dental 
implants is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

As a final procedural matter, it appears that the veteran may 
have attempted to raise claims with respect to his lumbar 
spine, carpal tunnel syndrome, and left elbow.  If he desires 
to pursue these claims, he should do so with specificity at 
the RO.  As they are not before the Board, they will no be 
addressed in this decision.


FINDINGS OF FACT

1.  In November 2004, the RO notified the veteran of a 
proposal to reduce the evaluation for her cervical fracture 
residuals from 30 percent to 20 percent based on an 
improvement shown in his condition.

2.  The RO reduced the veteran's rating for cervical fracture 
residuals to 20 percent by rating decision dated in March 
2005, and made effective as of June 1, 2005.

3.  The reduction in rating was carried out in accordance 
with applicable procedures.

4.  At the time of the reduction, a 30 percent rating for the 
veteran's disability had been in effect since 2002, less than 
five years.

5.  At the time of the reduction, competent evidence 
demonstrated clear improvement of the veteran's cervical 
fracture residuals.

6.  Throughout the rating period on appeal, the veteran's 
cervical fracture residuals have been productive of 
complaints of pain and limited motion; objectively, he had 
forward flexion to no less than 30 degrees, with no 
additional limitation of motion on repetition, and with no 
findings of cervical ankylosis.


CONCLUSIONS OF LAW

1. The reduction of the rating for the veteran's residuals of 
a cervical fracture was proper, and the requirements for 
restoration have not been met. 38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code (DC) 5257 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals of a cervical fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
DC 5235 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction

Procedurally, the RO initially awarded service connection for 
residuals of a cervical fracture (characterized as "old 
cervical fracture) in a November 1974 rating decision.  At 
that time, a 100 percent temporary total rating was assigned 
from February 22, 1974, until April 1, 1974.  A 10 percent 
evaluation was then assigned effective April 1, 1974.  

In a subsequent June 1998 rating decision, the RO increased 
the veteran's disability rating to 20 percent, effective 
February 12, 1998.  In an October 2002 rating action, his 
rating was again increased, to 30 percent, effective July 26, 
2002.  

In May 2004, the veteran filed a claim for an increased 
rating.  In an October 2004 rating decision, the RO proposed 
to reduce his disability evaluation for residuals of a 
cervical fracture to 20 percent, based on the objective 
findings noted in the most recent VA examinations performed 
in July 2004 and September 2004.  

The Board notes that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that 
a rating proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the action.  

Additionally, the RO must advise the veteran of the proposed 
rating reduction or discontinuance and afford 60 days in 
which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

In the present case, the veteran was sent a notice letter 
dated in November 2004.  Such communication fully detailed 
the proposal to reduce his disability evaluation and apprised 
him that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  He submitted a 
statement expressing his belief that his rating should not be 
reduced.  The RO considered such evidence but ultimately 
implemented the reduction in a March 2005 rating decision.  
The reduction was effective June 1, 2005.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the March 2005 rating decision is not deemed 
improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  

A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's 30 percent rating, reduced 
to 20 percent in the March 2005 determination on appeal, had 
been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  

The Court has stated that certain regulations "impose a 
clear requirement that VA rating reductions, as with all VA 
rating decisions, be based upon a review of the entire 
history of the veteran's disability."  Brown v. Brown, 5 
Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  A rating reduction requires an inquiry as to "whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations." Brown, 5 Vet. App. at 421.  

Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work.

In considering the history of the veteran's cervical spine 
disability, the Board notes that the 30 percent rating which 
the veteran seeks to have restored was awarded based on a 
September 2002 VA examination.  Such examination revealed 
cervical spine flexion to 30 degrees, extension to 0 degrees, 
right lateral rotation to 40 degrees, and left lateral 
rotation to 30 degrees.  There was pain on motion, and the VA 
examiner stated that the veteran would have additional 
functional limitation in times of flare-up.  However, the 
examiner could not feasibly quantify the degree of additional 
functional limitation in degrees of motion, however.

The September 2002 VA examination further revealed tenderness 
posteriorly at the base of the neck over the area of the 
cervicothoracic junction.  There was no spasm detected.  
Neurologically, no focal strength deficit was detected, and 
the veteran had intact reflexes and sensation in the upper 
extremities.  Tinel's sign was slightly positive on the right 
and was negative on the left.  

The veteran's rating reduction was based on the results of VA 
examinations conducted in July 2004 and September 2004.  The 
July 2004 examination revealed palpable tenderness throughout 
the cervical area.  The veteran had forward flexion from 0 to 
30 degrees, and extension from 0 to 35 degrees.  He had left 
and right lateral flexion from 0 to 40 degrees, and left and 
right lateral rotation from 0 to 70 degrees.  All movements 
produced neck discomfort, but there was no additional 
limitation of motion with repetitive use.  He had good upper 
extremity strength, with no neurologic deficits.  His 
reflexes were good.  

The September 2004 VA examination contained the conclusion 
that the veteran did not have true radiculopathy of the upper 
extremities.  It was noted that he had carpal tunnel 
syndrome.  

After considering the pertinent medical history, as detailed 
above, the Board finds support for the RO's March 2005 rating 
action reducing the veteran's disability evaluation for 
residuals of a cervical fracture from 30 percent to 20 
percent.  Indeed, the September 2002 VA examination clearly 
indicated that he had no backward extension of the cervical 
spine.  However, the July 2004 VA examination showed 
extension to 35 degrees, which represents a significant 
improvement.  

Again, the 30 percent rating that was reduced had been in 
effect for less than 5 years, rendering inapplicable the 
regulatory requirements under 38 C.F.R. § 3.344(a) and (b).  
Moreover, the competent evidence, as detailed above, 
satisfies the lessened regulatory standards of 38 C.F.R. 
§ 3.344 (c), as reexamination here disclosed improvement 
warranting a reduction in rating.

In reaching the above conclusion, the Board acknowledges the 
veteran's March 2005 correspondence, in which he reported 
that his neck pain was constant and required him to take 
medication daily.  He added that his neck pain significantly 
limited his daily routine and activities.  In an earlier 
November 2004 letter, he stated that his neck disability 
affected his driving, as he had to turn at the waist to 
survey traffic at intersection, and he was reliant on his 
rearview mirrors since he could not easily turn his head.

While recognizing the veteran's complaints, as detailed 
above, the Board nevertheless concludes that the objective 
evidence reflects a measurable  improvement in the cervical 
range of motion such as to support the reduction implemented 
in the March 2005 rating decision.  

In conclusion, the RO's reduction of the veteran's cervical 
spine evaluation from 30 percent disabling to 20 percent 
disabling is found to be warranted by the evidence of record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

From June 1, 2005, the veteran's cervical fracture residuals 
have been rated at 20 percent disabling pursuant to DC 5235.  
That Code section utilizes the general rating formula for 
diseases and injuries of the spine which provides for a 20 
percent evaluation where the evidence demonstrates forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

In order to achieve the next-higher 30 percent evaluation, 
the evidence of record must show forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  

Furthermore, in evaluating musculoskeletal disabilities, the 
Board must consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Again, upon VA examination in July 2004, the veteran had 
forward flexion from 0 to 30 degrees, and extension from 0 to 
35 degrees.  He had left and right lateral flexion from 0 to 
40 degrees, and left and right lateral rotation from 0 to 70 
degrees.  All movements produced neck discomfort, but there 
was no additional limitation of motion with repetitive use.  

Based on the foregoing, the competent evidence does not 
reveal forward flexion of the cervical spine to 15 degrees or 
less.  The evidence of record further fails to show ankylosis 
of the cervical spine.  Moreover, while the veteran did have 
pain with cervical motion, such pain did not lead to reduced 
functionality with repetition.  Therefore, even when 
considering additional functional limitation due to factors 
such as pain and weakness, the veteran's disability picture 
is not found to most nearly approximate the next-higher 30 
percent evaluation under the general rating formula.  
 
The Board acknowledges Note (1) of the general rating 
formula, which instructs the rater to evaluate any associated 
objective neurologic abnormalities separately, under an 
appropriate diagnostic code.  Here, however, the VA 
examination in July 2004 indicated that the veteran had good 
upper extremity strength, with no neurologic deficits.  The 
examination also indicated that his reflexes were good.  

Furthermore, the September 2004 VA examination contained the 
conclusion that the veteran did not have true radiculopathy 
of the upper extremities.  For these reasons, assignment of a 
separate evaluation for neurologic manifestations of a 
cervical spine disability is not appropriate here.  

In conclusion, there is no basis for an evaluation in excess 
of 20 percent for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the veteran did not receive a VCAA letter, per se, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, the veteran was given notice of a proposed 
rating in November 2004, told that he could request a pre-
determination hearing, and was provided sufficient 
opportunity to present additional argument and evidence in 
opposition to the proposed action.  Thus, he was notified of 
the necessary information to substantiate his claim for 
restoration prior to the reduction itself.

The veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claim after the reduction was effectuated by rating 
decision and notification letter dated in March 2005. 

The Board finds that the compliance provisions of 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 satisfy the notification 
requirements of VCAA.  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the VCAA 
and the Board finds that the provisions of the VCAA have been 
fully satisfied. Therefore, the Board finds that no further 
action is necessary under the mandate of the VCAA with 
respect to the reduction claim.

Regarding the increased rating claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the appellant in 
June 2004 that informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim for a higher rating has been 
denied.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, his statements in support of his 
claim are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction from a 30 percent evaluation to a 20 percent 
evaluation for residuals of a cervical fracture was proper 
and the claim of entitlement to restoration of the 30 percent 
rating is denied.  

A rating in excess of 20 percent for residuals of a cervical 
fracture is denied.


REMAND

With respect to the remaining claim regarding the veteran's 
dental implants, a remanded is needed.  The Board notes that 
the record is replete with references to his desire for a 
cleaning and evaluation of dental transplants the VA 
apparently provided and multiple references to referrals for 
follow-up to VA facilities equipped for appropriately 
evaluating the implants.

Nonetheless, there is no doubt that the RO denied a claim for 
service connection for dental transplants by rating decision 
dated in March 2005.  He was told that the issue would be 
referred to the nearest VA medical facility where he resided.  

However, it is equally clear that the veteran filed a notice 
of disagreement with respect to this issue in March 2005.  He 
made reference to the rating decision from prior that month 
and noted that he disagreed with the claim regarding dental 
implants in a timely manner.  Although he asserted that the 
claim was mischaracterized as a claim for service-connection 
and he wanted dental care as he had been allegedly promised, 
he has disagreed with a rating decision issued by the RO. 

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 
in response to the March 2005 notice of disagreement with the 
RO's denial of service connection for dental implants.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").  If the veteran desires to 
withdraw this issue, he should do so in writing.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the March 2005 rating decision that 
denied service connection for dental 
implants.  

2.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

3.  If an appeal is perfected, then the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


